DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figures 1a-1f, 2a-2e, directed to claims 27-32.
Species B: Figures 3a-3f, directed to claims 21-26 and 33-40.
Applicant is required, in reply to this action, to confirm the election of a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
21.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of claim 21, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kittmann.  Explanation in proceeding rejections.
During a telephone conversation with Laurence Greenberg on 10/21/2021 a provisional election was made without traverse to prosecute the invention of Species B, claims 21-26 and 33-40, Figures 1a-1f and Figures 2a-2e.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claims 21, 22, 23, 26 and 33 are objected to because of the following informalities: Appropriate correction is required.
Regarding claim 21, "said edge portion" should read "said annular edge portion".
Regarding claim 22, "the first state" should read "the first bistable state".
Regarding claim 23, "the open state" should read "an open state".
Regarding claim 26¸ 
"the closed state" should read "a closed state".
"a sliding element" should read "a slider".
"such a manner" should read "a bistable manner".
Regarding claim 33¸ "the outer periphery" should read "an outer periphery".
Regarding claim 39, “the expansion portion” should read “the at least one expansion portion”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 22, the term "so flexible" in second paragraph line 2 is a relative term which renders the claim indefinite.  The term "so flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed “a material” is therefore indefinite and not relied upon. Examiner interprets said claim as the force causing the cover to snap without a material.
Regarding claim 23, the term "a size" in line 2 is a relative term which renders the claim indefinite.  The term "size" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets said claim as “wherein: said wall region has at least one narrowing point wherein a diameter of said opening decreases”.

Claim 23 recites the limitation “the size of said cover” in line 4.  There is insufficient antecedent basis for this limitation in the claim. The only other occurrence disclosed in the application of “size” is the preceding portion of said claim that discloses “a size of said opening”. Examiner interprets “and the size of said cover is dimensioned such that, in the open state…” as “and in the open state…”.

Regarding claim 25, the term "is spaced" in line 2 is a relative term which renders the claim indefinite.  The term "spaced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets said portion of claim as “…a groove, wherein the groove is away from the narrowing point in the direction opposite…”.

Claim 26 recites the limitation "the predefined location" twice - once in line 4, and once in second paragraph line 1.  There is insufficient antecedent basis for this limitation in the claim. Is it “the at least one predefined location” or a new location? Examiner interprets both as “the at least one predefined location”.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites “entire said cover has a substantially uniform thickness” where the drawing does not support a uniform thickness for the entire cover. Applicant claims the entire cover comprises an edge portion and top wall where the drawing clearly shows different thicknesses of the edge portion and top wall. Examiner uses drawing to interpret “portions of said cover have a uniform thickness”.

Claim 39 recites the limitation "the region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also see objection above. Applicant claims many regions, but does not mention a region with an expansion portion. Therefore, with many claimed regions, the drawings, and a clear location of the expansion portion already disclosed, examiner interprets “wherein the edge portion in and outside the region with the expansion portion” as “wherein the expansion portion”.

Claim 24 is rejected due to its dependency on indefinite claims 22, 23.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 33 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Said claim discloses “allowing a widening of the outer periphery of the edge portion in the first bistable state relative to the second bistable state”. However, in claim 21 from which it depends, it is similarly disclosed “an annular edge portion having an outer circumference that is greater in the first bistable state than in the second bistable state”. Examiner interprets both instances as claiming a larger circumference boundary of the edge portion in the first bistable state relative to the second bistable state. Examiner also interprets said portion of claim 33 as withdrawn. Also see objection above. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-25, 33-38 and 40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Kittmann (WO 2017076398).
Regarding claim 21, Kittmann discloses a closure system (10,2,4,1,12,15), comprising: 
  a three-dimensional structure (three-dimensional of wall 2) having an opening (opening 1) to be closed; and 
  a cover (lid 10) for attachment onto said three-dimensional structure to close said opening, 
said cover comprising: 
    a top wall (end wall 11) that is deformable in a bistable manner (Fig 2) between a first bistable state (Fig 2b) which is cambered in a direction of attachment (direction of F2) and a second bistable state (Fig 2a) which is cambered (direction of F1) opposite to the direction of attachment; and 
edge section 12) having an outer circumference (a) that is greater (a1 to a) in the first bistable state than in the second bistable state 
        and being configured to effect a clamping attachment (attachment of 19 into 4) of said cover to a wall region (wall region 2,4) of said opening by pressing said edge portion in the first state from inside or in said second state from outside against said wall region; and 
  said three-dimensional structure being configured to transfer a force exerted on the closure system from outside at at least one predefined location (portion of 2 at 4) to cause said cover to snap from one of the two bistable states to another of the two bistable states.

Regarding claim 22, Kittmann discloses the closure system according to claim 21, wherein: in a closed state (Fig 2b) of the closure system, the edge portion (edge section 12) of said cover (lid 10) presses in the first state (Fig 2b) at a contact point (middle point of groove 4) from inside against said wall region; and said three-dimensional structure (three-dimensional of wall 2), at least at the at least one predefined location (portion of 2 at 4), is formed of a material (Fig 1 G; specification, sufficiently flexible at 12) which is so flexible that a force acting transversely to the direction of attachment (direction of F2) on said wall region of said opening from at least one outer side or from two opposite outer sides (Fig 2b, two opposite cross section sides) causes said cover to snap from the first bistable state (Fig 2b) to the second bistable state (Fig 2a).

Regarding claim 23, Kittmann discloses the closure system according to claim 22, wherein: said wall region (wall region 2,4) has at least one narrowing point (5a) at which a size (size of 5a, see rejection above) of said opening decreases; and the size of said cover (lid 10) is dimensioned such that, in the open state (Fig 2a, see objection above) of the closure system, said cover fits into said opening (opening 1) only up to the narrowing point thereof and rests with the edge portion (edge section 12) against the narrowing point.

Regarding claim 24, Kittmann discloses the closure system according to claim 23 wherein, in order to open the closure system: a force acting transversely to the direction of attachment (direction of F2) from two opposite outer sides (Fig 2b, two opposite cross section sides) acts on the wall region (wall region 2,4) of said opening (opening 1) at a pressure point (top portion of 2) which is spaced from a narrowing point (5a, examiner interprets as “the at least one narrowing point”) in the direction opposite to the direction of attachment (direction of F1); and the force acts via a lever arm (portion of 2 between the pressure point and the contact point) formed by a distance (distance along 2 between the pressure point and the contact point) between the pressure point and the contact point on the edge portion (edge section 12) abutting at the narrowing point and causes said cover (lid 10) to snap from the first bistable state (Fig 2b) into the second bistable state (Fig 2a).

Regarding claim 25, Kittmann discloses the closure system according to claim 23, wherein the wall region (wall region 2,4) is formed with a groove (groove 4), which is spaced from the narrowing point (5a) in the direction opposite to the direction of attachment (direction of F1) and which is configured to engage with a clamping element (locking ring 19) of the edge portion (edge section 12) of said cover (lid 10).

Regarding claim 33, Kittmann discloses the closure system according to claim 21, wherein the edge portion (edge section 12) of said cover (lid 10) comprises (specification, This is achieved according to the invention in that at least one expansion section in the edge section of the cover is made of a softer material than the remaining edge section) at least one expansion portion (14, Fig 1d) formed of a second material component (material of 14) which is softer than a harder first material (material of 13) component forming a remaining edge portion (13) and allowing a widening (Fig 2b to Fig 2a the outer extent of the cover widens; also see rejection above) of the outer periphery (an outer periphery of the edge portion) of the edge portion in the first bistable state (Fig 2b) relative to the second bistable state (Fig 2a).

Regarding claim 34, Kittmann discloses the closure system according to claim 33, wherein said cover (lid 10) is integrally made of plastics by a multi-component injection molding process (specification, cover made in one piece in a multi-component injection molding process).

Regarding claim 35, Kittmann discloses the closure system according to claim 33, wherein the edge portion (edge section 12) of said cover comprises a plurality (Fig 1b, plurality of 14) of expansion portions of the softer second material component which, starting from a transition region (Fig 1f, area within the µ arc) between the edge portion and the top wall (end wall 11), alternate equidistantly (Fig 1b) with intermediate portions (plurality of 13) of the harder first material component of the remaining edge portion (13).

Regarding claim 36, Kittmann discloses the closure system according to claim 21, wherein the top wall (end wall 11) merges into the edge portion (edge section 12) with a constant angle (µ) that remains the same in the first bistable state (Fig 2b) and in the second bistable state (Fig 2a).

Regarding claim 37, Kittmann discloses the closure system according to claim 21, wherein a material thickness (Fig 1f, thickness at verstarkter) at a transition (verstarkter point) from the top wall (end wall 11) to the edge portion (edge section 12) is at least in partial regions (Fig 1c, hatch lined area of 12) greater than in a remaining region (area of 11) of said cover (lid 10).

Regarding claim 38, Kittmann discloses the closure system according to claim 21, wherein said cover (lid 10), 
Fig 1f, area within µ arc) from the top wall (end wall 11) to the edge portion (edge section 12), is formed, at least in partial regions (thickest regions area within µ arc) thereof, 
  from a material component (specification, sprayed on third harder material) that is harder than a material component (specification, first material used for rest of cover) forming a remaining (area of 11) said top wall (end wall 11) and 
  an entire (the entire cover has portions with uniform thickness, see rejection above) said cover has a substantially uniform material thickness.

Regarding claim 40, Kittmann discloses the closure system according to claim 33, further comprising a latching ring (locking ring 19) integrally formed at an end region (region of 19) of the edge portion (edge section 12) or the lip portion, said latching ring being formed of a material (Fig 1b, shaded area is softer) which is softer or more elastic than the first material component.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kittmann (WO 2017076398) in view of Kittmann (WO 2017076398) third embodiment Figures 3 and 5 that can be used both as a cap or lid (specification).
Regarding claim 26, Kittmann discloses the closure system according to claim 21, wherein: an extension (15, Fig 2b) in the direction of attachment (direction of F2) is attached to or integrally formed with the edge portion (edge section 12) and extends, in the closed state (Fig 2b) of the cover (lid 10) in the direction of attachment, at least up to the predefined location (portion of 2 at 4) of the three-dimensional structure (three-dimensional of wall 2), and transfers a force acting from two opposite outer sides (Fig 2b two opposite cross section sides) of the wall region (wall region 2,4) to the top wall (end wall 11) in such a manner (specification, a bistable manner) that the top wall snaps from the first bistable state (Fig 2b) to the second bistable state (Fig 2a),

but lacks a wall region that has a penetration at the predefined location with a sliding element which extends transversely to the direction of attachment and is movable transversely to the direction of attachment on account of the force acting from the at least one opposite outer side of the wall region so that it is 2, Fig 3f) that has a penetration (3, Fig 3f) at a predefined location (portion of 2 at 3) with a sliding element (39b and 33b, Fig 5e) which extends transversely to the direction of attachment and is movable transversely to the direction of attachment on account of the force acting from the at least one opposite outer side (opposite side of cross section attachment location) of the wall region so that it is being pressed against (connected to, Fig 5a) an extension (35, Fig 5a) in order to open a cover (30). 

The purpose of a penetration with a sliding element to move transversely to open a cover is to snap from one bistable state to another (specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall of Kittmann first embodiment with a penetration and sliding element as taught by Kittman third embodiment in order to snap to another bistable state.

Regarding claim 39, Kittmann discloses the closure system according to claim 33, wherein the edge portion (edge section 12) has the expansion portion (Fig 1d, 14), 

but lacks a central portion extending axially in the direction of attachment or opposite thereto, and a lip portion adjacent to the central portion and extending radially inwards and/or outwards. Kittmann, however, teaches a central portion Fig 5e, central portion below 33 and between 33b and 33a extends) extending axially in the direction of attachment or opposite thereto, and a lip portion (33b and 33a) adjacent to the central portion and extending radially inwards and/or outwards. 

The purpose of adding a central portion with a lip portion is to have particular versatile utility (specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expansion portion of Kittmann first embodiment with central portion with a lip portion as taught by Kittmann third embodiment in order to increase versatility of the cap to also be a lid.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC C BALDRIGHI/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733